
	

113 S1357 IS: Trade Adjustment Assistance Extension Act of 2013
U.S. Senate
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1357
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2013
			Mr. Baucus (for himself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the trade adjustment assistance
		  program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Trade Adjustment Assistance
			 Extension Act of 2013.
		2.Extension of
			 trade adjustment assistance program
			(a)Extension of
			 termination provisionsSection 285 of the Trade Act of 1974 (19
			 U.S.C. 2271 note) is amended by striking 2013 each place it
			 appears and inserting 2020.
			(b)Training
			 fundsSection 236(a)(2)(A) of the Trade Act of 1974 (19 U.S.C.
			 2296(a)(2)(A)) is amended—
				(1)in clause (i), by
			 striking and 2013 and inserting through 2020;
			 and
				(2)in clause (ii),
			 by striking 2013 each place it appears and inserting
			 2020.
				(c)Reemployment
			 trade adjustment assistanceSection 246(b)(1) of the Trade Act of
			 1974 (19 U.S.C. 2318(b)(1)) is amended by striking 2013 and
			 inserting 2020.
			(d)Authorizations
			 of appropriations
				(1)Trade
			 adjustment assistance for workersSection 245(a) of the Trade Act
			 of 1974 (19 U.S.C. 2317(a)) is amended by striking 2013 and
			 inserting 2020.
				(2)Trade
			 adjustment assistance for firmsSection 255(a) of the Trade Act
			 of 1974 (19 U.S.C. 2345(a)) is amended—
					(A)by striking
			 and 2013 and inserting through 2020; and
					(B)by striking
			 October 1, 2013, and ending on December 31, 2013 and inserting
			 October 1, 2020, and ending on December 31, 2020.
					(3)Trade
			 adjustment assistance for farmersSection 298(a) of the Trade Act
			 of 1974 (19 U.S.C. 2401g(a)) is amended—
					(A)by striking
			 and 2013 and inserting through 2020; and
					(B)by striking
			 October 1, 2013, and ending on December 31, 2013 and inserting
			 October 1, 2020, and ending on December 31, 2020.
					(e)Amendments to
			 Trade Adjustment Assistance Extension Act of 2011
				(1)Application of
			 prior lawSection 233(a) of the Trade Adjustment Assistance
			 Extension Act of 2011 (title II of Public Law 112–40; 125 Stat. 416; 19 U.S.C.
			 2271 note prec.) is amended—
					(A)in the matter
			 preceding paragraph (1), by striking 2014 and inserting
			 2021; and
					(B)by striking
			 paragraphs (3) through (7) and inserting the following:
						
							(3)section 245(a) of
				that Act shall be applied and administered by substituting 2021
				for 2007;
							(4)section 246(b)(1)
				of that Act shall be applied and administered by substituting December
				31, 2021 for the date that is 5 years and all that
				follows through State;
							(5)section 256(b) of
				that Act shall be applied and administered by substituting the 1-year
				period beginning on January 1, 2021 for each of fiscal years
				2003 through 2007, and $4,000,000 for the 3-month period beginning on October
				1, 2007;
							(6)section 298(a) of
				that Act shall be applied and administered by substituting the 1-year
				period beginning on January 1, 2021 for each of the fiscal
				years and all that follows through October 1, 2007;
				and
							(7)section 285 of
				that Act shall be applied and administered—
								(A)in subsection
				(a), by substituting 2021 for 2007 each place it
				appears; and
								(B)by applying and
				administering subsection (b) as if it read as follows:
								‘(b)Other assistance
								‘(1)Assistance for firms
									‘(A)In generalExcept as provided in
				subparagraph (B), assistance may not be provided under chapter 3 after December
				31, 2021.
									‘(B)ExceptionNotwithstanding
				subparagraph (A), any assistance approved under chapter 3 on or before December
				31, 2021, may be provided—
										‘(i)to the extent funds are available pursuant to
				such chapter for such purpose; and
										‘(ii)to the extent the recipient of the assistance
				is otherwise eligible to receive such assistance.
										‘(2)Farmers
									‘(A)In generalExcept as provided in
				subparagraph (B), assistance may not be provided under chapter 6 after December
				31, 2021.
									‘(B)ExceptionNotwithstanding
				subparagraph (A), any assistance approved under chapter 6 on or before December
				31, 2021, may be provided—
										‘(i)to the extent funds are available pursuant to
				such chapter for such purpose; and
										‘(ii)to the extent the recipient of the assistance
				is otherwise eligible to receive such
				assistance.’.
										.
					(2)Continuation of
			 benefitsSection 233(b) of the Trade Adjustment Assistance
			 Extension Act of 2011 is amended by striking 2014 each place it
			 appears and inserting 2021.
				
